Citation Nr: 0715900	
Decision Date: 05/30/07    Archive Date: 06/11/07

DOCKET NO.  99-20 151A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
fracture of the left hip with arthritic changes to the left 
femur, currently evaluated as 30 percent disabling.

2.  Entitlement to an increased rating for dysthymic 
disorder, currently evaluated as 30 percent disabling.

3.  Entitlement to an increased rating for residuals of an 
injury to the lumbar spine, currently evaluated as 10 percent 
disabling.

4.  Entitlement to a temporary total disability rating under 
the provisions of 38 C.F.R. § 4.30 (2006), based on 
convalescence following surgery in May 2001.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to August 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Regional Office (RO).  
By rating action dated in June 1999, the RO confirmed and 
continued the 30 percent evaluation assigned for the 
veteran's service-connected left hip disability and the 10 
percent evaluation assigned for his lumbar spine disability.  
A March 2004 rating decision denied an increased rating for 
dysthymic disorder.  By rating action dated in June 2005, the 
RO denied a temporary total rating under the provisions of 
38 C.F.R. § 4.30.

The issues of entitlement to increased ratings for residuals 
of fracture of the left hip and dysthymic disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the agency of original jurisdiction via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify you if further action is required on your part.


FINDINGS OF FACT

1.  The limitation of motion of the lumbar spine is not more 
than slight.

2.  The veteran underwent surgery for a left femur fracture 
at a private hospital in May 2001.

5.  The veteran's claim for benefits based on that surgery 
was not received until April 2004.


CONCLUSIONS OF LAW

1.  A rating in excess of 10 percent for residuals of an 
injury to the lumbar spine is not warranted.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2002), 5242 (effective September 26, 2003).

2.  The criteria for a temporary total disability rating 
under the provisions of 38 C.F.R. § 4.30, based on 
convalescence following hospitalization in May 2001, have not 
been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§§ 3.157, 3.400, 4.30 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule); see also Sanders, supra.

In this case, the decision denying an increased rating for 
the veteran's back condition was issued prior to the 
enactment of the VCAA.  Thus, the RO could not err in the 
timing of the VCAA notice.  Subsequently, in May 2002, the RO 
provided notice to the veteran regarding what information and 
evidence is needed to substantiate the claims for an 
increased rating, as well as what information and evidence 
must be submitted by the veteran, what information and 
evidence will be obtained by VA, and the need for the veteran 
to advise VA of or submit any further evidence in support of 
his claim.  Another VCAA letter was issued in May 2005.  
Letters dated in July 2004 (prior to the decision on appeal) 
and September 2005 provided VCAA notice with respect to his 
claim for a temporary total evaluation for surgery.  The 
veteran was advised of the evidence needed to establish a 
disability rating and effective date in April 2006.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, post-service private and 
VA treatment records, and VA examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Moreover, the veteran in this case 
is a National Service Officer for the Disabled American 
Veterans, and thus, is well versed in the VA claims process.  

There is no indication that there is additional evidence to 
obtain, there is no additional notice that should be 
provided, and there has been a complete review of all the 
evidence without prejudice to the veteran.  As such, there is 
no indication that there is any prejudice to the veteran by 
the order of the events in this case.  See Pelegrini, supra; 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Moreover, as the 
Board concludes below that the preponderance of the evidence 
is against the veteran's claims, any question as to an 
appropriate evaluation or effective date to be assigned is 
rendered moot.  Any error in the sequence of events or 
content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  See Sanders, supra.  Thus, any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Conway, supra; Dingess, supra; see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Analysis

	I.  Lumbar spine 

The Board has reviewed all the evidence in the appellant's 
claims file, which includes: his multiple contentions, 
private and VA treatment records, and VA examination reports.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2006); see also 38 C.F.R. §§ 4.45, 4.59 (2006).

The Board notes that, during the course of this appeal, 
specifically, on September 26, 2003, new regulations for the 
evaluation of service-connected disabilities of the spine 
became effective.  If the application of the revised 
regulation results in a higher rating, the effective date for 
the higher disability 
rating can be no earlier than the effective date of the 
change in the regulation.  38 U.S.C.A. § 5110(g) (West 2002).  
Prior to the effective date of the change in the regulation, 
the Board can apply only the original version of the 
regulation.  VAOPGCPREC 3-2000 (April 10, 2000).

Under the old rating criteria, a 10 percent evaluation is 
assignable for slight limitation of motion of the lumbar 
spine.  When moderate, a 20 percent evaluation may be 
assigned.  A 40 percent evaluation is assignable for severe 
limitation of motion of the lumbar spine.  Diagnostic Code 
5292 (as in effect prior to September 23, 2003)

Under the schedular criteria which became effective 
September 26, 2003, a 10 percent evaluation is warranted 
where forward flexion of the thoracolumbar spine is greater 
than 60 degrees but not greater than 85 degrees; or combined 
range of motion of the thoracolumbar spine greater than 120 
degrees, but not greater than 235 degrees; or muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour; or vertebral body fracture 
with loss of 50 percent or more of the height.  A 20 percent 
evaluation is warranted where there is evidence of forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees, or a combined range of 
motion of the thoracolumbar spine not greater than 
120 degrees, or muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour, such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  A 
40 percent evaluation, under those same regulations, requires 
evidence of forward flexion of the thoracolumbar spine to 
30 degrees or less.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine.

Both the December 1998 and June 2002 VA examinations 
demonstrate that the motion of the lumbar spine is 
restricted.  The fact remains, however, that the limitation 
of motion cannot be characterized as more than slight.  In 
this regard, the Board notes that the earlier examination 
shows that forward flexion of the lumbar spine was to 80 
degrees; extension to 35 degrees; lateral bending to 22 
degrees, bilaterally; and rotation was to 35 degrees, 
bilaterally.  It is significant to point out that the 
examiner stated that the motion was limited by stiffness and 
not back pain.  It must also be noted that there was no 
tenderness of the lumbar spine.  

Although the more recent VA examination showed that the 
limitation of motion had increased in certain planes, it was 
still not more than slight under the old criteria.  Forward 
flexion was to 90 degrees; extension to 5 degrees; lateral 
bending to 15 degrees, bilaterally; and rotation was to 15 
degrees, bilaterally.  The combined range of motion of the 
thoracolumbar spine on this examination was 125 degrees, 
which corresponds to a 10 percent rating under the revised 
criteria.  The Board observes that the veteran did not have 
any complaints of pain on motion.  In addition, there was no 
sensory or motor deficit of the lower extremities.  

The findings on examination more nearly approximate a 10 
percent evaluation, even under the regulations that became 
effective on September 23, 2003.  

The Board concludes that the medical findings on examination, 
which demonstrate no more than slight limitation of motion, 
are of greater probative value than the veteran's allegations 
regarding the severity of his low back disability.  The Board 
finds, accordingly, that the preponderance of the evidence is 
against the claim for an increased rating for residuals of an 
injury to the lumbar spine.

The Board has also considered whether factors including 
functional impairment and pain as addressed under 38 C.F.R. 
§§ 4.10, 4.40 and 4.45 would warrant a higher rating.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997); and DeLuca v. 
Brown, 8, Vet. App. 202 (1995).  However, the recent VA 
examination failed to demonstrate the presence of pain or 
weakness in the lumbar spine.  Therefore, a higher rating is 
not warranted under these provisions.

	II.  Temporary total rating 

Under the provisions of 38 C.F.R. § 4.30, a total rating will 
be assigned effective the date of hospital admission or 
outpatient treatment and continuing for a period of 1, 2, or 
3 months from the first day of the month following hospital 
discharge or outpatient release if the treatment of a 
service-connected disability resulted in:  
(1) surgery necessitating at least one month of 
convalescence; (2) surgery with severe postoperative 
residuals such as incompletely healed surgical wounds, stumps 
of recent amputations, therapeutic immobilization of one 
major joint or more, application of a body cast, or the 
necessity for house confinement, or the necessity for 
continued use of wheelchair or crutches (regular weight-
bearing prohibited); or (3) immobilization by cast, without 
surgery, of one major joint or more.

In general, the effective date of an evaluation and award of 
service connection is the date entitlement arose or the date 
of receipt of the claim, whichever is later.  38 U.S.C.A. 
§ 5110 (West 2002).  The effective date of an award of an 
increase shall be the date of receipt of claim or date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(o)(1).  However, the effective date of an award of 
increased disability compensation shall be the earliest date 
as of which it is factually ascertainable that an increase in 
disability had occurred, if claim is received within one year 
from such date.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(2).

Once a formal claim for compensation has been allowed, 
receipt of one of the following, in pertinent part, will be 
accepted as an informal claim for increased benefits: (1) 
The date of outpatient or hospital examination or date of 
admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of a claim.  The provisions 
of this paragraph apply only when such reports relate to 
examination or treatment of a disability for which service-
connection has previously been established or when a claim 
specifying the benefit sought is received within one year 
from the date of such examination, treatment or hospital 
admission.  (2) The date of receipt of evidence from a 
private physician or layman when the evidence furnished is 
within the competence of the physician and shows the 
reasonable probability of entitlement to benefits.  38 
C.F.R. § 3.157(b).

The record establishes that the veteran underwent surgery for 
a left femur shaft fracture, periprosthetic, at a private 
hospital in May 2001.  He incurred the fracture slipping on a 
leaf at work.  In a July 2006 decision, the RO found the fall 
and fracture were secondary to his service-connected left hip 
fracture residuals.  Curiously, the RO indicated that the 
date of claim was the June 2002 VA examination because the 
fall was mentioned.  However, 38 C.F.R. § 3.157(b) applies to 
establish a date of claim only for conditions for which 
service connection has already been established.

Nevertheless, in a statement dated in April 2004, the 
veteran, through his representative, submitted a claim for a 
temporary total evaluation for his May 2001 surgery, and 
included a private treatment record dated in October 2003.  
Subsequently in May 2004, the representative submitted 
additional records, including the May 2001 operation report, 
as well as treatment records immediately before and after the 
surgery.  The cover sheet from the representative indicated 
that "additional evidence" was being submitted and should 
be considered new and material.

The veteran asserts that his claim was delayed in being 
associated with his claims folder due to transfers of his 
claims folder among four RO's.  While there was a question as 
to the appropriate jurisdiction of the claims folder in light 
of the veteran's employment, the veteran's representative had 
no difficulty having other unrelated documents associated 
with the claims file in July, September, and December 2001.  
Regardless, the fact remains that his claim for a temporary 
total rating under 38 C.F.R. § 4.30, was first filed under a 
representative's cover page dated April 30, 2004, and was 
date stamped as received by the RO on the same day.  There is 
nothing on the representative's cover sheets to suggest that 
the claim had ever been filed prior to April 2004.  Clearly, 
this evidence contradicts the veteran's allegation that the 
claim was submitted prior to this, but that it was not 
associated with the claims folder.  

Moreover, at the time of the surgery, the veteran was not 
service connected for the fracture.  Although the RO has 
apparently established a date of claim for service connection 
for the fracture as the June 5, 2002 VA examination, such 
date is still more than one year following the surgery, which 
was conducted on May 16, 2001.  

In summary, the veteran was not service-connected for the 
fractured femur at the time of the surgery, and even if the 
surgery were for his service-connected left hip condition, 
his claim for a temporary total evaluation was submitted more 
than one year following the surgery at a private hospital in 
May 2001; thus, there is no basis upon which he may be 
retroactively paid any extant benefits under 38 C.F.R. 
§ 4.30.  See 38 U.S.C.A. § 5110.  In Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994), the United States Court of Appeals for 
Veterans Claims (Court) held that in a case where the law is 
dispositive of the claim, it should be denied because of lack 
of legal entitlement under the law.  

As a final matter, the Board notes the RO addressed this 
issue in a July 2006 rating decision in conjunction with his 
claim for an increased rating for the left hip condition, but 
that no Supplemental Statement of the Case was issued.  
However, the Board notes that no records relevant to the 
question of entitlement to a temporary total evaluation were 
received following the April 2006 Statement of the Case.  
Thus, a Supplemental Statement of the Case on this issue was 
not warranted. 38 C.F.R. § 19.31.



ORDER

An increased rating for residuals of an injury to the lumbar 
spine is denied.

A temporary total disability rating under the provisions of 
38 C.F.R. § 4.30 (2006), based on convalescence following 
surgery in May 2001, is denied.


REMAND

The veteran also asserts that an increased rating is 
warranted for his left hip fracture and dysthymic disorder.  

With regard to his left hip fracture, the Board notes that 
additional relevant evidence has been received since the last 
Supplemental Statement of the Case, which was issued in 
September 2004.  While the RO considered it in a rating 
decision, no Supplemental Statement of the Case was provided.  
Pursuant to 38 C.F.R. § 19.31, the AOJ will furnish a 
Supplemental Statement of the Case when the AOJ receives 
additional pertinent evidence after the most recent 
Supplemental Statement of the Case and before the case is 
certified to the Board.  Remand is therefore necessary for 
appropriate action.

With regard to the veteran's psychiatric disorder, the most 
recent VA psychiatric examination was conducted in June 2002.  
At that time, he related that he saw a psychologist on a 
regular basis for psychotherapy, and that he also saw a 
psychiatrist for medication.  The veteran stated on his 
substantive appeal submitted in September 2004, that he was 
receiving weekly psychotherapy from a psychologist, M.V. 
Ellis.  There is no indication that the RO attempted to 
obtain these treatment records.  

The Court has held that where the veteran claims that a 
disability is worse than when originally rated, and the 
available evidence is too old to adequately evaluate the 
current state of the condition, the VA must provide a new 
examination.  Olson v. Principi, 3 Vet. App. 480, 482 (1992), 
citing Proscelle v. Derwinski, 2 Vet. App. at 632.  

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for his dysthymic 
disorder since 2000, and his left hip 
since October 2003.  The RO should 
specifically request that the veteran 
provide the requisite information for his 
psychiatrist and for Dr. Ellis.  After 
securing the necessary authorizations for 
release of this information, the RO 
should seek to obtain copies of all 
treatment records referred to by the 
veteran.

2.  The veteran should then be afforded a 
VA psychiatric examination to determine 
the nature and severity of his dysthymic 
disorder.  The psychiatrist should 
describe all symptoms related to his 
dysthymic disorder in detail, and 
indicate how the symptoms affect his 
social and industrial capacity, to 
include the assignment of a Global 
Assessment of Functioning score.  All 
necessary tests should be performed.  The 
claims folder should be made available to 
and reviewed by the examiner in 
conjunction with the examination.

3.  Following completion of the above, 
the RO should review the evidence and 
determine whether the veteran's claims 
for increased ratings for his dysthymic 
disorder or left hip disorder may be 
granted.  If not, he and his 
representative should be furnished an 
appropriate Supplemental Statement of the 
Case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


